Third District Court of Appeal
                               State of Florida

                         Opinion filed March 2, 2022.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D20-1805
                       Lower Tribunal No. 19-22639
                          ________________


                      ARP Acquisitions Corp., etc.,
                              Appellant,

                                     vs.

                       PHH Mortgage Corporation,
                               Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Oscar
Rodriguez-Fonts, Judge.


     Alberto D. Rey, P.A., and Albert D. Rey, for appellant.

    Robertson, Anschutz, Schneid, Crane & Partners, PLLC, and David
Rosenberg (Boca Raton), for appellee.


Before EMAS, SCALES and MILLER, JJ.

     SCALES, J.
     Appellant ARP Acquisitions Corp. (“ARP”), a third-party purchaser at a

foreclosure sale, appeals the trial court’s November 5, 2020 order that

grants, in part, a motion for reconsideration filed by appellee PHH Mortgage

Corporation (“PHH”), the foreclosing lender. The motion for reconsideration

sought to amend a portion of a March 4, 2020 final judgment that had

vacated the foreclosure sale and required PHH to reimburse ARP its

purchase price, as well as its fees and costs. We quash the challenged order

because the trial court had lost jurisdiction to adjudicate PHH’s

reconsideration motion and alter or amend the March 4th final judgment.

      I. Relevant Facts

      After the trial court had entered a November 19, 2019 final foreclosure

judgment in favor of PHH, the borrower – who is not a party to this appeal –

tendered sufficient funds to reinstate the mortgage. By that time, the trial

court already had scheduled the foreclosure sale for January 13, 2020. PHH

sought to vacate the foreclosure judgment and cancel the sale, but the trial

court did not receive PHH’s hearing package in time. The foreclosure sale

occurred, and ARP was the successful purchaser. The Clerk issued ARP the

certificate of sale on January 16, 2020. The certificate of title, though, was

not issued.




                                      2
     After the sale, PHH, pursuant to Florida Rule of Civil Procedure

1.540(b),1 moved to vacate the foreclosure judgment and the resulting

foreclosure sale. The trial court entered an order on January 27, 2020

vacating the foreclosure judgment, canceling the sale, and reinstating the

note and mortgage. This January 27, 2020 order, however, neglected to

authorize a refund of ARP’s purchase price; consequently, PHH filed a

second motion to vacate the final judgment and cancel the sale. The trial

court conducted a hearing on this second motion to vacate on March 4, 2020.

     At this hearing, ARP’s counsel made an ore tenus motion for the award

of fees and costs it had incurred associated with the foreclosure sale, which

motion the trial court granted in its resulting order (the “March 4th final

judgment”). The March 4th final judgment canceled the foreclosure sale,

ordered the Clerk to refund ARP its purchase price in the amount of

$273,181.05, and ordered PHH to pay ARP $8,534.21 in fees and costs

within twenty days of the March 4th final judgment.

     PHH did not timely file a motion for rehearing pursuant to Florida Rule

of Civil Procedure 1.530, nor did it appeal the March 4th final judgment.



1
 In relevant part, this rule reads as follows: “On motion and upon such terms
as are just, the court may relieve a party . . . from final judgment, decree,
order, or proceeding for . . . mistake, inadvertence, surprise, or excusable
neglect.” Fla. R. Civ. P. 1.540(b)(1).

                                     3
Rather, on March 20, 2020 – more than fifteen days after the entry of the

March 4th final judgment – PHH filed what it styled as its “motion for

reconsideration” in which PHH generally lodged objection to that portion of

the March 4th final judgment requiring it to pay ARP’s fees and costs (“first

reconsideration motion”). On April 30, 2020, the trial court entered an order

summarily denying PHH’s first reconsideration motion.

      Then, on May 5, 2020, two months after rendition of the March 4th final

judgment,   PHH     renewed    its   motion   for   reconsideration   (“second

reconsideration motion”), alleging a calculation error in that portion of the

March 4th final judgment that granted ARP $8,534.21 in fees and costs.

On June 18, 2020, the trial court conducted a hearing on PHH’s second

reconsideration motion, and, while we do not have a transcript of this

hearing, it appears from the record that the trial court deferred ruling on the

motion and sought memoranda of law from the parties on, among other

things, its jurisdiction to hear the second reconsideration motion. It is clear

from the resulting November 5, 2020 order (the “November 5th order”)

granting PHH’s second reconsideration motion – the order on appeal – that

the trial court determined it had continuing jurisdiction to adjudicate PHH’s

second reconsideration motion. In this November 5th order, the trial court




                                       4
ordered the setting of an evidentiary hearing to revisit its prior determination

of the fees and costs due to ARP.

   ARP timely appealed the trial court’s November 5th order.

   II. Analysis

       ARP’s principal argument on appeal is that the March 4th final

judgment was a final, appealable order as to all issues related to it, and

therefore, the trial court was without jurisdiction to adjudicate PHH’s first

reconsideration motion and second reconsideration motion. We agree with

ARP.

       A party may file a motion for reconsideration to address a nonfinal

order only. See Taufer v. Wells Fargo Bank, N.A., 278 So. 3d 335, 336-37

(Fla. 3d DCA 2019). “Nomenclature does not control, and motions for either

‘rehearing’ or ‘reconsideration’ aimed at final judgments shall be treated as

rule 1.530 motions for rehearing, while motions aimed at nonfinal orders shall

be treated as motions for reconsideration.” Seigler v. Bell, 148 So. 3d 473,

479 (Fla. 5th DCA 2014).

       A trial court loses jurisdiction to alter or amend a final judgment after

the time for filing a rule 1.530 motion has elapsed. Balmoral Condo. Ass’n v.

Grimaldi, 107 So. 3d 1149, 1151-52 (Fla. 3d DCA 2013). Because it is

undisputed that PHH’s first reconsideration motion was not filed within fifteen



                                       5
days after rendition of the March 4th final judgment as required by rule

1.530(g), 2 our inquiry is simply whether the trial court’s March 4th final

judgment constituted a “final judgment” for purposes of rule 1.530. If it did,

then the trial court lost jurisdiction to amend or alter the judgment as of March

19, 2020, the day before PHH filed its first reconsideration motion.

      An order is final, thus triggering rule 1.530’s timing requirement, when

no further judicial labor is required. Samara v. Tenet Fla. Physician Servs.,

LLC, 317 So. 3d 187, 188 n.1 (Fla. 3d DCA 2021); Weiss v. Weiss, 317 So.

3d 167, 169 (Fla. 3d DCA 2021) (“The traditional test for finality is whether

the decree disposes of the cause on its merits leaving no questions open for

judicial determination except for execution and enforcement, if necessary.”

(quoting Hoffman v. Hall, 817 So. 2d 1057, 1058 (Fla. 1st DCA 2002))). From

our review of the record, we are unaware of, and PHH has not identified, any

issue involving ARP requiring any judicial labor after the entry of the March

4th final judgment. All issues relating to the dispute between PHH and ARP

were adjudicated in the March 4th final judgment. The March 4th final

judgment was therefore final as to ARP.




2
  This rule reads as follows: “A motion to alter or amend the judgment shall
be served not later than 15 days after entry of the judgment, except that this
rule does not affect the remedies in rule 1.540(b).” Fla. R. Civ. P. 1.530(g).

                                       6
      Once the time period for filing a rule 1.530 motion directed toward the

March 4th final judgment had elapsed, the trial court was without jurisdiction

to adjudicate either PHH’s first reconsideration motion or its second

reconsideration motion. We therefore quash the trial court’s November 5th

order as it was entered without jurisdiction.

      Order quashed.




                                       7